Citation Nr: 0521218	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional office (RO) in Montgomery, 
Alabama, that awarded service connection and a 10 percent 
rating for PTSD, effective April 14, 1997; the RO also 
awarded a temporary 100 percent rating for a treatment in 
September and October 1997 that required convalescence.  In 
August 1999, the RO increased the rating to 30 percent, 
effective April 14, 1997.  In January 2001, the RO increased 
the rating to 50 percent, effective April 14, 1997.  The 
veteran testified before the Board at a hearing held at the 
RO in February 2002.  In January 2003, the Board sought 
additional evidence in this case, pursuant to then-valid 
regulations.  However, when the authorizing regulations were 
invalidated, see Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the claim to the RO for readjudication in September 
2003.  The veteran continues to disagree with the assigned 
rating.  


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  As of the effective date of service connection, the 
veteran's PTSD was manifested by severe symptoms, including 
impairment in the ability t maintain social and occupational 
relationships, depressed mood, anger, nightmares, flashbacks, 
hypervigilance, exaggerated startle response, and other 
symptoms.  As of September 15, 1997, his PTSD was manifested 
by more severe symptoms, with no better than marginal 
occupational functioning and eventually total impairment and 
the complete inability to establish or maintain effective 
social or work relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met as of 
April 14, 1997; the criteria for a 100 percent rating are met 
as of September 15, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection and a 50 percent rating have been in 
effect for PTSD since 1997 (except from September 15, 1997, 
through October 31, 1997, when he received a temporary 100 
percent rating based on convalescence due to outpatient 
treatment under 38 C.F.R. § 4.30 (2004)).  The veteran seeks 
a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing a veteran's current symptoms with the criteria in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned, the Board must consider entitlement to "staged" 
ratings reflecting differing severity of disability at 
various times since filing the claim and during the pendency 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  But see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.)

Under the relevant criteria, a 30 percent rating is warranted 
for PTSD when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

The veteran had worked for a police department and as a coal 
miner; since 1988, he was working as a nursing assistant 
during the night shift at a VA medical facility until 
February 2001, when he states that he had to leave his job.

Letters from various family members attest to the veteran's 
symptoms and ongoing problems with his PTSD.

VA medical records from 1996 to 2003 reflect monthly therapy 
sessions and treatment for PTSD.  He has participated in 
several PTSD treatment and anger management programs.

In May 1996, he described having worsening symptoms, 
including nightmares and depression.  He denied having any 
regular treatment prior to this.  He also hit a dresser while 
having a nightmare.  He had been working at a VA PTSD unit 
until recently; he had worked during the midnight shift 
because he could not sleep and because it appeared to be the 
best way to control his PTSD symptoms.  He reported having 
more frequent nightmares and flashbacks recently.  The 
impression was chronic, severe PTSD.    

The veteran's Global Assessment of Functioning (GAF) scale 
score in September 1997 was 40 to 50 in the past year and at 
that time.  

On admission to a VA PTSD day treatment program as an 
outpatient in September and October 1997, the veteran 
complained of nightmares and sleep disturbances.  He also 
reported night sweats and day-dreaming episodes, along with 
flashbacks.  He was extremely uncomfortable in crowded 
places, where he generally had panic attacks five to six 
times per year.  He described irritability and fleeting 
suicidal and homicidal thoughts.  Mental status examination 
showed organized thought processes, without delusional 
thinking.  Mood was moderately dysphoric; affect was mood-
congruent.  Despite irritability, he denied being dangerous.  
He complained of feelings of generalized anxiety; he tended 
to isolate himself and avoided close social contacts.  He had 
been successfully treated for the panic attacks (which 
occurred five to six times per year).  He had intrusive 
Vietnam thoughts, hypervigilance, and increased startle 
reflex, but no true obsessions or convulsions.  There was no 
memory impairment noted, but he complained of some difficulty 
concentrating.  Cognitive functions were intact overall.  
Judgment was appropriate, and he had some insight into his 
illness.  His treating psychiatrist stated that he "will 
probably never reach his full potential in employment due to 
his chronic PTSD and other difficulties.  With structure and 
continued treatment, he will continue to function at marginal 
level and will still have times when he is symptomatic."

The veteran reported increased PTSD symptoms in December 
1997, after a recent accident involving a family member.

On VA PTSD examination in January 1998, the veteran reported 
having frequent and intrusive thoughts and recollections 
about Vietnam; he also reported nightmares, startle response, 
frequent flashbacks, a tendency to isolate himself, feeling 
of alienation, avoidance behaviors, panic attacks, chronic 
depression, frequent anxiety, rage, hypervigilance, sleep 
disturbance, an inability to trust others, and an inability 
to become emotionally close to others.  On examination, his 
thought content and processes were within normal limits.  He 
denied hallucinations, delusions, suicidal thoughts or idea, 
or homicidal ideas.  The examiner cited the veteran's 
descriptions of his inappropriate behavior.  He maintained 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  Long-term memory was intact, 
but short-term memory was severely impaired.  His speech was 
slow; his mood was depressed, and his affect was flat.  Panic 
attacks appeared frequently.  He was capable of managing his 
own benefit payments.  The diagnosis was moderate chronic 
PTSD; the GAF scale score was 51.  The examiner commented 
that the veteran had moderate social and occupational 
impairment due to PTSD directly related to his Vietnam 
service.  The veteran was unable to establish or maintain 
effective social and occupational relationships due to his 
PTSD.  Although he remained employed, the examiner opined 
that the veteran had never fully adjusted to the work 
environment because of his PTSD.  

On treatment in August 1998, the veteran indicated that he 
used work as a major coping mechanism but that he was having 
increasingly prominent short-term memory loss, increased 
suicidal thoughts, and obsessive thoughts.  The impression 
was chronic PTSD with ongoing depression, severe anxiety, 
frequent panic attacks, recurrent intrusive memories, strong 
survivor guilt, and severe sleep disruption.  

The veteran's GAF scale score in October 1998 was 60 at that 
time and in the past year.  The diagnosis was chronic PTSD 
with severe anxiety and panic attacks, as well as major 
dysphoric symptoms.  A treating VA psychiatrist stated that 
the veteran would probably never reach his full employment 
potential due to severe and continuing PTSD symptoms; with 
structure and continued treatment, he would continue to 
function at a marginal level with intermittent periods when 
he was symptomatic.  In spite of this, he found his work 
rewarding and helpful in coping with his PTSD symptoms. 

In December 1998, a VA psychiatrist noted that the veteran's 
symptoms had affected his ability to obtain and maintain 
functional relationships; she noted several failed marriages 
and problems in a current relationship.  The psychiatrist 
also noted that the veteran had maintained employment by 
working at VA, by being around other veterans, and by being 
given flexibility at work.  The impression was chronic PTSD 
with severe anxiety and panic attacks and with major 
dysphoric symptoms.  His GAF scale score at admission and in 
the past year was 55.  

The impression in July 1999 was chronic PTSD with ongoing 
dysphoria and severe anxiety and social isolation.

The veteran reported on VA PTSD examination in July 1999 that 
he had continuous bad dreams and nightmares, along with 
intrusive thoughts, anger, mood swings, difficulty expressing 
himself, feelings of detachment, social isolation, a very 
depressed mood, and an episode of violence; he also reported 
impulsive acts (Russian roulette after his first divorce and 
superficial slashing of his wrists in the late 1970s).  On 
examination, he was alert and oriented times four.  Speech 
was monotonous, but of regular rate.  Thought process was 
coherent and negative for suicidal or homicidal content.  No 
overt psychosis was noted.  Mood was mildly depressed, and 
affect was constricted.  Memory was intact, and concentration 
was adequate.  Insight and judgment were fair.  The diagnosis 
was PTSD with depressive component.  His GAF scale score was 
around 55.  

In September 1999, the veteran was "not doing well at all."  
He had been having more nightmares and panic attacks ever 
since he had passed out at work the previous month.  The 
veteran underwent a mental status examination in September 
1999 in connection with his third admission for a multi-week 
PTSD treatment program.  Primary symptoms were increasing 
nightmares (two to three times per week), increasing panic 
attacks , increased confusion and memory lapses, and 
worsening depression with suicidal ideations.  He also had 
continuing flashbacks, exaggerated startle response, 
hypervigilance, insomnia, emotional blunting, irritability 
with outbursts of rage and anger, anhedonia, loss of energy, 
recurrent obsessive thoughts involving risk to a person, and 
suicidal thoughts with plan but questionable intent.  He also 
reported social isolation, poor concentration,  and 
interpersonal problems with family members.  Examination 
showed that he was oriented in all spheres, but that he had 
some memory impairment.  He spoke quietly, but with regular 
rate and rhythm and appropriate inflection.  Mood was 
depressed, and his affect was blunted and congruent with his 
mood.  He described suicidal thoughts with a partial plan, 
but questionable intent; he denied homicidal ideations.  He 
also denied hallucinations and phobias, although he avoided 
noisy and confined spaces because they triggered panic 
attacks.  There was no evidence of delusions, but he 
described mildly paranoid feelings and obsessive thoughts.  
His thought processes were logical and goal-oriented with 
mild circumstantiality but no blocking, looseness of 
associations, tangentiality, flight of ideas, or feelings of 
thought projection or thought withdrawal.  Again, short-term 
memory was moderately impaired.  He gave appropriate answers 
to abstraction and judgment questions.  He had average 
intelligence and fair insight.  He thought that one 
medication was not helping him, as his nightmares and panic 
attacks were worsening.  The assessments were severe chronic 
PTSD and dysthymic disorder with superimposed major 
depressive episode.  The current GAF scale score was 55; it 
had been 50 in the past year.  Another progress note set 
forth a GAF scale score of 60 in the past, and another 
summary listed a GAF scale score of 45 at admission.  During 
this treatment, progress notes reflect increased 
socialization and activity, including at a pizza party where 
the veteran appeared to enjoy himself and acted 
appropriately.  Other progress notes show much improvement in 
thinking and concentration.   

Although there was improvement and stable mood in October 
1999, the veteran's anxiety had increased.  

The diagnosis in January 2000 was chronic PTSD with ongoing 
severe hyperarousal, anxiety, irritability, social isolation, 
sleep disruption, and nocturnal panic attacks.  In May 2000, 
the veteran reportedly developed some increase in PTSD 
symptoms in May (on the anniversary of his trauma) and around 
Christmas.  He had even stayed in bed for two days.  He 
reported increased hyperarousal, anger, and irritability; he 
was not functioning effectively at work, having been written 
up for anger episodes.  He was very depressed.  He also 
reported several incidents involving his wife during sleep.  
A VA psychiatrist diagnosed chronic PTSD with exacerbation of 
symptoms related to poor coping with usual workplace 
stressors, and she recommended that the veteran consider 
medical retirement.  

The veteran testified at an RO hearing in July 2000 about his 
nightmares, flashbacks, memory and concentration problems, 
suicidal thoughts, and depression and crying spells.  He also 
stated that some of his medications affected his ability to 
do things, such as drive.  He described an incident involving 
a knife

The veteran underwent a VA PTSD examination in August 2000.  
he reported paranoia, stress on the job, many intrusive 
thoughts, and an inability to maintain relationships or to 
keep up with what he was supposed to be doing.  He also 
reported panic attacks and being uncomfortable around people.  
He was drawn to pictures of dead bodies from Vietnam.  He 
continued to be very depressed, with hypervigilance and 
exaggerated startle response as well as feelings of 
detachment.  On examination, his mood was depressed, and his 
affect was constricted.  His speech was monotonous, but 
responsive.  He did not have suicidal or homicidal thoughts 
in his thought content.  His thought process was coherent.  
Insight and judgment were adequate.  Higher cognitive 
functions were intact.  The diagnosis was PTSD, with a GAF 
scale score of 45.  

Another VA psychiatrist strongly encouraged the veteran to 
take some time off from work in January 2001.  He was having 
a difficult time, with more anxiety and paranoia.  In 
February 2001, the psychiatrist insisted that the veteran not 
work because of risks to himself and to those under his 
charge; he did "not anticipate [the veteran] returning to 
work anytime soon."  That month, stress reportedly 
exacerbated his PTSD symptoms.  His reported symptoms 
included nightmares with sweats, anxiety, memory problems, 
feelings of detachment or social isolation, obsessive 
worries, chest pain under stress, diminished energy, and lack 
of drive or motivation.  In March 2001, the psychiatrist 
recommended that the veteran apply for disability benefits 
because he did "not anticipate that he will be able to 
function at any time in his current occupation without a 
potential for harm to self and/or those under his charge."

The federal Office of Personnel Management approved the 
veteran's application for disability retirement in April 
2001.  

In January 2002, he reported that he had been doing "O.K." 
since the previous year until very recently, when there had 
been a death in the family.  

The veteran testified before the Board in February 2002 that 
his PTSD had affected his employability, his marriages his 
sleep, his memory, his concentration, his depression, and his 
suicidal thoughts.  He also stated that he did not have much 
of a social life.  He reported having crying spells.  He also 
reported that he had left his last job because of PTSD and 
that he was also receiving Social Security Administration 
(SSA) benefits because of his PTSD.  

In April 2002, it was noted that testing had revealed severe 
depression after recent stressors (a death in the family).  
In May 2002, he had lethargia; his speech was circumstantial 
with a lack of organized thought and tangentiality.  He also 
had increased anxiety, stress, and depression, with frequent 
crying spells, loss of any interest in social activities, and 
interrupted sleep with occasional nightmares.  His cognitive 
processing was improved in June 2002; anger was also less 
intense.  

In September 2002, the veteran reported hypervigilance, 
anger, suspicion of others, racing thoughts, being 
hyperverbal, poor memory, guilt, fleeting aggressive 
thoughts, and startle response.  In October 2002, the veteran 
described irritability after moving to a new neighborhood; he 
had moderate depression suspicious thoughts regarding his 
neighbors, mood changes from hyperactivity to depression, and 
alienation from others.  Later that month, he reported that 
his PTSD was exacerbated by environmental stressors (stress 
in the home); while sleep disturbances were exacerbated by 
small children in the house, he reported some improved 
relationship with neighbors.  On individual therapy in March 
2003, the veteran reported having problems with anxiety and 
anger.  In April 2003, the veteran was seen for an 
exacerbation of his PTSD symptoms related to the war in Iraq, 
with depression, intrusive thoughts, and loss of energy.

A thorough review of this evidence leads to two conclusions.  
First, since the effective date of service connection for 
PTSD (i.e., April 14, 1997), the veteran has generally been 
described as having severe problems with PTSD.  Second, as of 
September 15, 1997, when he was admitted to a VA day 
treatment program for PTSD, his PTSD was 100 percent 
disabling.  

Although he continued to work until early 2001, he was 
working only during the night shift and only because working 
during those hours helped him to cope with his PTSD symptoms.  
Otherwise, the evidence shows that he already had been having 
serious problems with maintaining family relationships and 
there were reports of several violent incidents, including a 
near-stabbing of an ex-wife during sleep.  Indeed, the 
veteran was working at night because he was unable to sleep.  
The Board concludes that the veteran's PTSD symptoms were 
severe and more nearly approximated the types of symptoms 
enumerated for a 70 percent rating under the current version 
of DC 9411 as of April 14, 1997, the effective date of the 
initial award of service connection for PTSD.

Thereafter, as of his admission to a VA day treatment program 
for PTSD on September 15, 1997, the veteran's symptoms had 
progressed to the point where he required more intensive 
therapy.  At the conclusion of that therapy, his treating VA 
psychiatrist wrote that he "will probably never reach his 
full potential in employment due to his chronic PTSD and 
other difficulties.  With structure and continued treatment, 
he will continue to function at marginal level and will still 
have times when he is symptomatic."  The term "marginal" 
is defined as "[b]arely within a lower standard or limit of 
quality."  Webster's II New Riverside University Dictionary 
726 (1994).  In light of the disposition favorable to the 
veteran, the Board deems that notice of this citation to a 
dictionary in compliance with Thurber v. Brown, 5 Vet. App. 
119 (1993), is not required.  Moreover, soon thereafter, in 
January 1998, while an examiner noted a GAF scale score of 51 
with moderate PTSD, that examiner also stated that the 
veteran was unable to maintain effective social and 
occupational relationships.  In addition, there was also 
evidence of severe memory impairment by this time.  Thus, the 
Board concludes that the veteran's disability was more 
accurately characterized by some of the symptoms denoting 100 
percent impairment under DC 9411.    

The Board also notes that the veteran stopped working 
altogether in early 2001.  The record reflects that the 
Office of Personnel Management approved his request for 
disability retirement in April 2001.  Also, the veteran has 
stated that he is in receipt of SSA disability benefits 
because of his PTSD.  Unfortunately, a request for the SSAs 
records was not successful, but the Board does not question 
the accuracy of the veteran's statements in this regard.  The 
record also shows that prior to his cessation of work, a 
treating VA psychiatrist had initially recommended that the 
veteran take leave from work and ultimately insisted that he 
stop working entirely.  This evidence further supports the 
conclusion that the veteran was totally disabled by his PTSD, 
even though he made significant attempts to use employment as 
a coping mechanism for PTSD until early 2001.  Thus, as of 
September 15, 1997, the veteran's PTSD is rated 100 percent 
under DC 9411.  (The Board notes that a 100 percent rating 
was temporarily in effect from September 15, 1997, through 
October 31, 1997, but that rating was on the basis of 
38 C.F.R. § 4.30.) 

The Board takes note of the various GAF scale scores.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
reflects moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995).  

In this case, the veteran's GAF scale scores have range from 
40 to 60 over the years that are at issue in this appeal.  
However, the characterizations have also ranged from moderate 
to severe, and the reported symptoms have generally shown a 
worsening, both subjectively and objectively during this 
time.  Overall, the veteran's disability picture as of April 
14, 1997, and thereafter is more accurately reflected by the 
criteria for a 70 percent rating, with occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood, with 
difficulty in adapting to stressful circumstances (including 
work) and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  Under this 
criteria, the notice must be provided before the adverse 
determination at issue and: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the initial unfavorable decision was in June 
1998, that is, before the VCAA's enactment on November 9, 
2000.  However, even under Pelegrini, the notices regarding 
the veteran's claim informed him of the bases for the 
relevant decision, what types of evidence would be needed, 
and how the evidence would be secured.  The Board also 
concludes that any defect that may exist with regard to the 
timing of the VCAA notice to the veteran was harmless because 
of the extensive, thorough, and informative notices provided 
to him throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  The RO sent the veteran a statement of the case 
in July 1999; and supplemental statements of the case in 
September 1999, February 2000, and July 2004.  The 
correspondence and adjudicative documents discussed specific 
evidence and the particular legal requirements applicable to 
the veteran's claim.  Taken together, all of these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decisions.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies are harmless error.  See Mayfield v. Nicholson, 
__ Vet. App. __, No. 02-1077, 2005 WL 957317 (U.S. Vet. App. 
Apr. 14, 2005).  Thus, VA has satisfied its "duty to 
notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and he was examined for VA purposes on several 
occasions.  In May 2003, despite VA's requests, the Social 
Security Administration (SSA) replied that it had been unable 
to locate the veteran's records.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  Thus, VA also satisfied its 
"duty to assist" the veteran in securing relevant evidence.


ORDER

A 70 percent rating is assigned for PTSD effective April 14, 
1997, and a 100 percent rating is assigned for PTSD effective 
September 15, 1997.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


